Order of the Appellate Division reversed, and that of the Special Term affirmed, with costs in this court and in the Appellate Division, on the ground that there is evidence sufficient to support the finding of the Labor Relations Board that the employer's dismissal of the employees McTeague and Jacobs was motivated by their concerted union activities. We pass upon no other question. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND and DYE, JJ. Taking no part: THACHER and MEDALIE, JJ.